Citation Nr: 0503858	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) as 
a surviving child.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 determination by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the appellant was not entitled to 
DIC.  She indicated disagreement with that decision and, 
following issuance of a statement of the case, perfected her 
appeal by submitting a substantive appeal (VA Form 9) in 
September 2003.

The veteran had recognized active service in the Merchant 
Marine for ocean-going voyages from December 13, 1943 to 
December 26, 1943; from January 3, 1944 to February 25, 1944; 
and from March 20, 1944 to December 10, 1944.  The veteran's 
ship was torpedoed and sank, and he was presumed lost due to 
enemy action.  
The appellant is his daughter.

The appellant had a personal hearing before the undersigned 
Veterans Law Judge at the RO, in September 2004.  The 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran served in the Merchant Marine and died in 
action in December 1944.

2.  The appellant, who is the daughter of the veteran, was 
seven years of age at the time of his death.

3.  Effective in January 1988, veteran status was 
retroactively conferred on members of the Merchant Marine 
during World War II.  At the time, the appellant was 50 years 
of age.  

CONCLUSION OF LAW

Provisions establishing identified Merchant Marine service as 
active service for VA purposes may not be applied 
retroactively.  VA is precluded from awarding the appellant 
DIC as the veteran's surviving child, as a matter of law.  
38 C.F.R. §§ 3.4, 3.5, 3.7(x) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, age 67, has requested that she be awarded DIC 
as a surviving child of a deceased World War II veteran.  

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (the VCAA), VA has a 
duty to notify a claimant of any specific information and 
evidence needed to substantiate and complete a claim.  
Further, VA must tell a claimant what specific part of that 
evidence he must provide, and what specific part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, however, the question of VA compliance with 
VCAA requirements is irrelevant; as explained below, the 
determination as to whether the appellant may be awarded DIC 
benefits may be paid is based solely on whether, by law, the 
appellant can be considered to be a surviving child of the 
deceased veteran, and whether DIC, in these circumstances, 
can be awarded retroactively.  

The facts in this case are undisputed.  No further 
development under the VCAA is warranted because there is no 
possibility whatever that any further development could 
substantiate the claim.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) [the VCAA is not applicable 
where it could affect a pending matter and could have no 
application as a matter of law].

Pertinent law and regulations

DIC

"Compensation" means a monthly payment made by VA to a 
veteran because of a service-connected disability, or to a 
surviving spouse, child, or parent of a veteran because of 
the service-connected death of the veteran occurring before 
January 1, 1957.  Basic entitlement to death compensation 
exists for a surviving spouse, child or children, and 
dependent parent or parents if the veteran died before 
January 1, 1957.  38 C.F.R. § 3.4 (2004).

"Dependency and indemnity compensation" means a monthly 
payment made by VA to a surviving spouse, child, or parent 
(1) because of a service-connected death occurring after 
December 31, 1956, or (2) pursuant to the election of a 
surviving spouse, child, or parent, in the case of such a 
death occurring before January 1, 1957.  Basic entitlement 
for a surviving spouse, child or children, and parent or 
parents of a veteran exists, when death occurred prior to 
January 1, 1957, and the claimant was receiving or eligible 
to receive death compensation on December 31, 1956, under 
laws in effect on that date or who subsequently becomes 
eligible by reason of a death that occurred prior to January 
1, 1957.  38 C.F.R. § 3.5 (2004).

Veteran status

In general, VA benefits are awarded to veterans or to 
survivors of veterans.  Included among groups which are 
considered to have performed active military, naval, or air 
service and are thus considered to be veterans are members of 
the American Merchant Marine in oceangoing service during 
World War II, December 7, 1941 to August 15, 1945.  38 C.F.R. 
§ 3.7(x)(15) (2004); see also Pub. L. 95-202, § 401.  

Recognition of such service as active service, for VA 
purposes, became effective on January 19, 1988.  See 53 Fed. 
Reg. 2775 (1988).  The law provides that in no event shall an 
award based on such service be made effective earlier than 
November 23, 1977.  38 C.F.R. § 3.7(x) (2004).

Factual background

The facts in this case are not in dispute.  The appellant was 
born in 1937.  Her mother died in childbirth (hearing 
transcript, page 3).  The veteran joined the Merchant Marine 
during World War II.  In December 1944, his ship was 
torpedoed and broke in two off Stumble Head, Wales.  The 
veteran was missing and was presumed to have been lost. The 
appellant, who was age 7 at the time of the veteran's death, 
made her way in the world without VA benefits because none 
were available at the time.  

As was explained above, many years later the law changed, and 
members of the Merchant Marine were recognized as veterans.  
At the time, the appellant was 50 years of age.  In September 
2002, the appellant, then age 64, applied for DIC.  
Her claim was denied by the RO in October 2002 because she 
was over the age of 18 and therefore not eligible for 
payments as the child of a deceased veteran. 

Analysis

The appellant's father had ocean-going service in the 
Merchant Marine during a period of armed conflict, and as 
such is now deemed to have been a veteran for VA purposes; 
see 38 C.F.R. § 3.7(x)(15).  

While in such service, the veteran was killed in action in 
December 1944.  
The appellant was 7 years old at the time of her father's 
death.  She would have, accordingly, been deemed eligible for 
DIC if her father had been considered to have been a veteran 
at that time.  However, Merchant Marine service was not 
recognized at that time as constituting active service for VA 
purposes.  Indeed, as discussed above, such service was not 
recognized as constituting active service until January 1988, 
when the appellant was 50 years old.  At that time, of 
course, she was no longer a child, as noted by the RO in its 
denial of her claim.  

The appellant, while readily acknowledging her age, 
nonetheless contends that she should be awarded DIC on the 
premise that the determination that Merchant Marine service 
during World War II constituted active service should be 
applied retroactively.  That is, she argues that, since it 
has now been determined that her father had in fact been a 
veteran at the time of his death, at which time she was 7 
years old, she would have been entitled to DIC in December 
1944, and that such compensation should be awarded to her 
now.  

The Board is sympathetic to the appellant's loss and to her 
claim.  However, there is simply no basis under the law by 
which her claim can be granted.  The law is quite clear in 
stipulating that DIC is to awarded only to a child; while she 
points out that she was a child when her father was killed, 
she was, at the time she filed for DIC in September 2002, 64 
years old.    

While the regulations provide DIC, arising from a death prior 
to January 1, 1957, when a claimant "subsequently becomes 
eligible," the appellant at no time could establish such 
eligibility.  When her deceased father achieved veteran 
status arising from his Merchant Marine service in January 
1988, she was not a child.  Eligibility is premised on a 
revision of law, but eligibility is established based on 
status as of the date of the claim.  The appellant, when she 
filed her claim, was not a child.  She cannot be awarded DIC 
based on a status she no longer has.  

Moreover, there is no means by which the Board can award DIC 
benefits retroactively, absent statutory or regulatory 
authority therefor.  No such authority is known to the Board.  
Indeed, the regulations specifically prohibit an award based 
on service recognized under 38 C.F.R. § 3.5(x) effective 
prior to November 23, 1977.

The appellant appears to be raising an argument couched in 
equity.  In essence, she contends that she has been placed in 
a "Catch-22" situation in that she could not apply for DIC 
while she was a child because her deceased father did not 
have veteran status at that time, and when veterans status 
was finally conferred she was no longer a child and therefore 
was ineligible for DIC.  The Board appreciates the 
appellant's tragic circumstances.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The 
Board has decided this case based on its application of this 
law to the pertinent facts.

In brief, the law, and not the facts, are dispositive in this 
case.  No matter what evidence the appellant could present, 
the law does not allow for the award of DIC for the now aging 
children of those who are veterans by virtue of their 
Merchant Marine service.  In instances in which the law and 
not the evidence is dispositive, the United States Court of 
Appeals for Veterans Claims has held that the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. FED.R.CIV.P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 
6 Vet. App. 426 (1994) [where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law].  

While the Board must again note that it is sympathetic to the 
circumstances of the appellant's claim, it must also point 
out that it is bound by the regulations of the Department in 
deciding the appeals that come before it.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The appellant's request for DIC is a 
claim in which the law, rather than the facts, is 
dispositive; it must accordingly be denied.


ORDER

Entitlement to DIC as the veteran's surviving child is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


